DETAILED ACTION
This Office Action is responsive to the reply filed 03/10/2021. Claims 1-14 are pending. Claims 8-9 and 11-14 are withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. Claim 1 as amended recites “the gas generator turbine operable to drive only the compressor with any remaining energy from the gas generator system being expended to the power turbine” (emphasis added). The disclosure does not enable one of ordinary skill in the art to practice the invention where the gas generator turbine is operable to drive only the compressor. According to the disclosure, the gas generator turbine (14) drives a shaft (21) that connects the compressor (16) and gas generator turbine (14), the shaft being critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As demonstrated by the Figures (e.g., Figure 1) and the written description (5:9-17), shaft (21) connects compressor (16) and turbine (14) such that the turbine (14) drives the shaft (21) which drives the compressor (16). The only the compressor (16). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 1, “the gas generator turbine operable to drive only the compressor” (emphasis added) renders the claim indefinite. This recitation indicates, on its face, that the gas generator turbine does not drive any other element other than the compressor. However, according to the disclosure, as demonstrated by the Figures (e.g., Figure 1) and the written description (5:9-17), shaft (21) connects compressor (16) and turbine (14) such that the turbine (14) drives the shaft (21) which drives the compressor (16). This conflict between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain, particularly the scope of a turbine driving “only a compressor”. It has been held that inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP § 2173.03. 
Re Claim 4, “the gas generator modes” lacks sufficient antecedent basis and renders the claim indefinite. The recitation raises question as to whether the aforementioned “at least one gas generator mode” of claim 3, requires more than one gas generator mode in claim 4.
Re Claim 5, 
Re Claim 7, the recitation “the gas generator system is contained with a housing, which is during the quiet mode” renders the claim indefinite. The language “which is during the quiet mode” is unclear and the element(s) “which is” refers to is not clear.  
Claims 2-3, 6 and 10 depend from an indefinite claim and are unclear for like reasons. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
20130183136
“ROBERGE”
20190323427
“MACKIN”
20190061962
“NOLCHEFF”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBERGE. 
Re Claim 1, ROBERGE teaches a hybrid propulsion system (Figs. 1-2) for an aircraft (¶¶0043, 0065) having a propulsor [fan of fan section 22], the system comprising: a motor/generator 70 for driving the propulsor (¶0053); a power turbine 30 directly connected to the motor/generator via a power shaft [36, 38] and operable to drive only the propulsor and the 
In claim 1, the preamble of the claim recites the hybrid propulsion system is “for an aircraft, the aircraft having a propulsor, an onboard battery back, and a fuel tank for storing fuel”. An aircraft does not form part of the claimed invention and is merely an intended use for the claimed hybrid propulsion system; likewise, a battery pack and fuel tank of the aircraft do not form part of the structure of the hybrid propulsion system. The body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention; “and/or” in the recitation “a motor/generator for driving the propulsor and/or generating electrical energy to be stored in the battery pack”, is indicative that “generating electrical energy to be stored in the battery back” is not required where the motor/generator is for driving the propulsor. In ROBERGE, the motor/generator drives the propulsor as set forth above. Accordingly, the statements of the preamble do not result in a structural difference between the claimed invention and the prior art. It has been held that a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997. NOTE, in view of Applicant’s disclosure, the term “directly connected” is construed as encompassing connections made with intervening elements (for example, intervening elements such as a clutch, gearbox, etc.). 
Re Claim 2, ROBERGE teaches the hybrid propulsion system of claim 1 and further teaches the propulsor is ducted (Figs. 1-2). 
Re Claim 3, ROBERGE teaches the hybrid propulsion system of claim 1 and further teaches the propulsion system is operable in at least one gas generator mode, in which the gas generator system is active, thereby providing exhaust to the power turbine, which drives the motor/generator and the propulsor (¶¶0044, 0052, 0057).
Re Claim 5, ROBERGE teaches the system of claim 1 and further teaches wherein at least one of the gas generator modes is a mode in which electrical generation from the motor/generator powers on-board electrical equipment (¶¶0044, 0052, 0057). 
Re Claim 10, ROBERGE teaches the system of claim 1 and further teaches the power shaft is from the power turbine directly to the motor generator (Fig. 2, ¶0043).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN. 
Re Claims 1-3, ROBERGE teaches a hybrid propulsion system (Figs. 1-2) for an aircraft (¶¶0043, 0065) having a propulsor [fan of fan section 22], the system comprising: a motor/generator 70 for driving the propulsor (¶0053); a power turbine 30 directly connected to the motor/generator via a power shaft 36 and operable to drive only the propulsor and the generator of the motor/generator via the power shaft (Figs. 1-2, ¶¶0041-0043; power turbine 30 drives fan section directly, ¶0041; in Figure 1 the motor/generator 70 is connected to the aft end of the power shaft; in Figure 2, the motor/generator 70 is connected to the fore end of the power shaft); a gas generator system [core engine: 24, 26, 28] comprising: a single gas generator turbine 28, a single compressor 24, and a single combustor 26; the compressor operable to provide compressed air to the combustor (¶0044), the combustor operable to combust the compressed air and fuel (¶¶0044, 0055), and the gas generator turbine operable to drive only the compressor with any remaining energy from the gas generator system being expended to the power turbinan onboard battery pack, and a fuel tank for storing fuel” (emphasis added). Should it be later determined that the statements of the preamble result in a structural difference between the claimed invention and the prior art, the claims would have been obvious further in view of MACKIN as discussed hereafter. 

Re Claims 4-5, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 3 as discussed above. However, ROBERGE in view of MACKIN as discussed so far fails to teach wherein at least one of the gas generator modes is a mode in which electrical generation from the motor/generator charges the battery pack, and wherein at least one of the gas generator modes is a mode in which electrical generation from the motor/generator powers on-board electrical equipment.  
MACKIN further teaches at least one gas generator modes is a mode in which electrical generation from the motor/generator charges the battery pack and wherein at least one of the gas generator modes is a mode in which electrical generation from the motor/generator powers on-board electrical equipment (MACKIN ¶0062). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hybrid propulsion system of ROBERGE in view of MACKIN such that at least one of the gas generator modes is a mode in which electrical generation from the motor/generator charges the battery pack, in order to provide the motor/generator so it can be used to drive the propulsor  to produce thrust during flight (e.g., during cruise), can be used when there is a failure in the gas turbine 
Re Claims 6-7, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1 as discussed above. However, ROBERGE in view of MACKIN as discussed so far fails to teach the propulsion system is operable in at least one quiet mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator, wherein the gas generator system is contained within a housing, which is during the quiet mode.  
MACKIN further teaches the propulsion system is operable in at least one quiet mode in which a gas generator system [430, 432, 434, 438]  is not active and the propulsor is driven solely by the motor/generator, wherein the gas generator system is contained within a housing 414, which is during the quiet mode (¶¶0028, 0047, 0066, 0065-0072). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the propulsion system is operable in at least one quiet mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator, wherein the gas generator system is contained within a housing, which is during the quiet mode, in order to reduce weight of the aircraft (MACKIN ¶0047). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of NOLCHEFF. 
Re Claim 10, ROBERGE in view of MACKIN teaches the hybrid propulsion system of Claim 1 as discussed above. As to the limitation “the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine”, ROBERGE further teaches the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine (Fig. 1, ¶0043). The above feature is additionally taught by NOLCHEFF, wherein power shaft 138 is from power turbine 134-2 directly to motor generator 104 at the rear of the power turbine and wherein the power turbine is directly connected to the generator via the power shaft (Fig. 1, ¶¶0016, 0018-0021). Consonant with ROBERGE, NOLCHEFF also teaches the power turbine may be operable to drive only propulsor and the generator via the power shaft, as low pressure compressor 128-1 and gearbox 142 are optional (see ¶¶0015, 0019). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine, in order to facilitate control of the mechanical power generated by the power turbine and/or high efficiency power generation (NOLCHEFF ¶¶0020, 0022). 
Response to Arguments
Applicant’s arguments have been fully considered. Applicant’s amendment overcame the rejections under 35 U.S.C. 112(b), except where repeated above. Applicant’s amendment necessitated the new grounds of rejection under 35 U.S.C. 112, set forth above. Applicant’s arguments with respect to the prior art rejections and MACKIN are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitation at issue is met by ROBERGE as set forth fully above. Applicant has not provided any argument directed specifically to ROBERGE. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
April 14, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741